Citation Nr: 1036978	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a higher initial evaluation for myasthenia gravis, 
currently assigned a 30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  That decision granted service connection for 
myasthenia gravis and assigned a 30 percent disability evaluation 
effective from May 19, 2005.  The Veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.

In July 2007, the Board issued a decision denying the benefits 
entitlement to an earlier effective date.  It was also noted that 
the Veteran had withdrawn the issue of entitlement to a higher 
initial evaluation for myasthenia gravis.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an April 2009 Order, 
the Court vacated the July 2009 Board decision and remanded the 
matter to the Board for development consistent with the parties' 
Joint Motion for Remand (Joint Motion).  In pertinent part, the 
parties determined that the issue of entitlement to a higher 
initial evaluation for myasthenia gravis remained on appeal and 
indicated that the Board must adjudicate the claim.

The Board subsequently remanded the case for further development 
in January 2010.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.






REMAND

Reasons for Remand:  To notify the Veteran of the applicable 
rating criteria and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran in this case is currently assigned a 30 percent 
disability evaluation for his service-connected myasthenia gravis 
pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8025.  A 30 
percent disability evaluation is the minimum rating under that 
diagnostic code.  

The evidence of record shows that the Veteran has diplopia as a 
symptom of myasthenia gravis.  Diagnostic Code 6090 governs the 
evaluation of diplopia and provides that the disorder will be 
rated on the degree of diplopia and the equivalent visual acuity.  

The Board notes that the September 2006 statement of the case 
(SOC) did provide the Veteran with Diagnostic Code 8025, and the 
July 2010 supplemental statement of the case (SSOC) also included 
38 C.F.R. § 4.84a, Diagnostic Codes 6080 and 6090, as well as 
38 C.F.R. § 4.124a, Diagnostic Code 8025.  However, the Veteran 
has not been advised of the rating criteria for impairment of 
visual acuity.   

Moreover, the Board notes that VA revised the criteria for rating 
eye disabilities, effective from December 10, 2008.  See 73 Fed. 
Reg. 66,543 (2008).  The December 2008 amendments included a 
rearrangement of some substantive criteria for rating eye 
disabilities, which ultimately eliminated 38 C.F.R. § 4.84a 
(2008).  
The current version of the schedule for rating the eye is located 
in 38 C.F.R. § 4.79 (2009).  

In light of the foregoing, the Board finds it necessary to remand 
the Veteran's claim so that he may be provided a proper notice of 
the applicable regulations and rating criteria.

In addition, the Board notes that the Veteran was afforded VA 
examinations in December 2005 and January 2006 in connection with 
his claim for service connection for myasthenia gravis.  
Following the grant of service connection in the February 2006 
rating decision, the Veteran was not afforded an additional 
examination in connection with his claim for a higher initial 
evaluation.  As such, it has been well over four years since his 
last examination.  

Moreover, the Veteran's representative has contended that the 
Veteran should be assigned a separate evaluation for his diplopia 
because it secondary to his myasthenia gravis.  The RO has 
assigned the minimum 30 percent disability evaluation for 
myasthenia gravis, as the December 2005 VA examiner indicated 
that the Veteran did not develop any other symptoms beyond ocular 
diplopia.  However, without any evidence since 2006, it is 
unclear as to whether the Veteran may have any other 
manifestations or residuals of his service-connected myasthenia 
gravis.  Therefore, as this case is already being remanded, the 
Board finds that the Veteran should be afforded an additional VA 
examination for the purpose of ascertaining the current severity 
and manifestations of his service-connected myasthenia gravis.  

The Board also notes that the claims file does not contain any 
treatment records dated after 2006.  Therefore, the RO should 
take this opportunity to request any and all medical records 
pertaining to the Veteran's myasthenia gravis.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected 
myasthenia gravis as well as his diplopia.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file. 

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
myasthenia gravis.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service- connected 
myasthenia gravis.

The examiner should identify all 
manifestations and residuals of the 
Veteran's myasthenia gravis.  For each 
manifestation identified, the examiner 
should report all signs and symptoms 
necessary for rating the disability under 
the rating criteria.  If diplopia is the 
only manifestation of the service-connected 
disability, the examiner should so state.

Regarding the Veteran's diplopia, the 
examiner should identify which eye is 
affected and the location and range of the 
diplopia field in degrees.  In particular, 
he or she should state whether the diplopia 
is central, down, lateral, or up, and 
whether it is at 20 degrees, 21 to 30 
degrees, or 31 to 40 degrees.  
The examiner should also state whether the 
diplopia exists in two individual and 
separate areas of the eye.  In addition, 
the examination report should include 
uncorrected and corrected central visual 
acuity for distance and near vision of the 
each eye with a record of the refraction.  
The examiner should further indicate 
whether there is any impairment of field 
vision.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

4.   When the development requested has 
been completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to rating myasthenia 
gravis and eye disabilities that were in 
effect both prior to and after December 10, 
2008, including Diagnostic Codes 6080, 
6090, and 8025 as well as the rating 
criteria for impairment of visual acuity.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).   
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



